            Case 1:21-mj-00539-RMM Document 7 Filed 08/16/21 Page 1 of 2




                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


UNITED STATES OF AMERICA                     :
                                             :
       v.                                    :
                                             :
THOMAS JOHN BALLARD                          :       Criminal No. 1:21-MJ-00539-RMM
                                             :
                                             :
                      Defendant.             :

                                     NOTICE OF FILING

       The United States of America, by and through its attorney, the Acting United States

Attorney for the District of Columbia, hereby files the attached Exhibit 4 in support of its Motion

to Review and Appeal of Release Order (DE 6).

                                             Respectfully submitted,

                                             CHANNING D. PHILLIPS
                                             Acting United States Attorney
                                             DC Bar No. 415793


                                      By:    /s/ Robert Juman
                                             ROBERT JUMAN
                                             Assistant United States Attorney
                                             New Jersey Bar Number 032201993
                                             United States Attorney’s Office
                                             Detailee – Federal Major Crimes
                                             555 Fourth Street, N.W.
                                             Washington, D.C. 20530
                                             Telephone: (786) 514-9990
                                             Email: Robert.Juman@usdoj.gov




                                                 1
         Case 1:21-mj-00539-RMM Document 7 Filed 08/16/21 Page 2 of 2




                               CERTIFICATE OF SERVICE

       On this 16th day of August, 2021, a copy of the foregoing was served upon all parties

listed on the Electronic Case Filing (ECF) System.

                                              /s/ Robert Juman
                                              ROBERT JUMAN
                                              Assistant United States Attorney
                                              New Jersey Bar Number 032201993
                                              United States Attorney’s Office
                                              Detailee – Federal Major Crimes
                                              555 Fourth Street, N.W.
                                              Washington, D.C. 20530
                                              Telephone: (786) 514-9990
                                              Email: Robert.Juman@usdoj.gov




                                               2
